Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00348-CV

                               Isabel Carolina VAZQUEZ,
                                        Appellant

                                            v.

                               SACATAR PROPERTIES,
                                     Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. 2022-CV-0071
                        Honorable Kirsten Legore, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. We ORDER that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent.

      SIGNED August 3, 2022.


                                             _________________________________
                                             Irene Rios, Justice